Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-11, 13-16, 19-20 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Pathak et al. (US 2019/0294883).
As to claim 1, Pathak discloses a system for identifying a defect in a component of an asset, the system comprising:
a processor {Fig. 1, item 106]; 
a memory including instructions that, when executed by the processor, cause the processor to perform operations comprising {Fig. 1, item 104]:
fetching from an inspection system, a plurality of images acquired from an inspection of the component of the asset by the inspection system [;a raw video (plurality of images) feed from borescope inspections (par. [0003]; [0031]; [0046]). 
identifying, based on an image processing technique codified and included as part of the instructions, a subset of images from the plurality of images, wherein the subset of images is representative of the defect in the component of the asset [The selection component 110 can identify which of the frames (subset of images) have the most information based on prior borescope inspection video images. The selection component 110 can analyze the borescope inspection video feed and identify the frames that capture information of part damage and defects (subset is representative of the component defect) (par. [0031]; [0046]], and 
wherein the image processing technique is selected from the group consisting of an auto-distress ranking technique, a structural similarity technique, a mean-subtracted filtering technique, and a Hessian norm computation technique [For example, the selection component 110 can analyze and select from a sequence of frames the frame that is most useful. For example, the selection component 110 can compare the contrast levels (structural similarity processing technique) of a sequence of static images to determine which image provide the most information (par. [0031]).
Claim 16 is a method analogous to system claim 1, grounds of rejection analogous to those applied to claim 1 are applicable to claim 16.
As to claim 5, Pathak further discloses, wherein the asset is an engine [aviation engine inspection (par. [0020]).
As to claim 6, Pathak further discloses, wherein the inspection system includes a borescope inspection system [A full engine borescope inspection (par. [0019]).
As to claim 7, Pathak further discloses, wherein the operations further include extracting the plurality of images from a video [For example, the selection component 110 can analyze and select from a sequence of frames the frame that is most useful (i.e., extracting plurality of frames) (par. [0031]).
As to claim 19 refer to claim 7 rejection.
As to claim 8, Pathak further discloses, wherein the plurality of images include several views of the component [Digital grids can be predefined with corner points for different components or different views of the same component (par. [0044]).
As to claim 9, Pathak further discloses, wherein the operations further include providing a metric associated with the defect based on a specified image form the subset of images [feature recognition for distress or failure level (defect metric) identification (par. [0032]; [0049])].
As to claim 20 refer to claim 9 rejection.
As to claim 10, Pathak further discloses, wherein the metric is independent of an absolute pixel value of a specified image from the subset of images [The machine learning component 112 can automatically analyze the selected frames to provide a list of key features (par. [0033]). The machine learning component 112 can identify a list of key features within an image. The key features can be the type of engine component or part such as trailing edge, shroud segment (image edges band segmentation usually identified by local pixel intensity variation and not absolute pixel value), etc. (par. [0034]).
As to claim 11, Pathak further discloses, wherein the metric is based on summarized information from a specified image from the subset of images [For example, the machine learning component 112 can generate a condensed version (subset images) of the raw video feed containing the classification of the type of part defect, the location of the defect, the engine history and the operational characteristics. The machine learning component 112 can identify a list of key features within an image. The key features can be the type of engine component or part such as cooling holes, trailing edge, shroud segment, etc. The machine learning component 112 can also identify or classify the type of part defect such as, for example, material removal, corrosion, crack, etc. The machine learning component 112 can automatically learn from historical data or videos the type and location of defect.   (summarized information from a specific image from the subset) (par. [0034]). 
As to claim 13, Pathak further discloses, wherein the operations further include providing a dataset including metrics generated from the subset of images based on the image processing technique [Images from past videos that are identified based on whether a defect exists and the location of the defect providing a dataset) can be learned by the machine learning component 112. For example, the machine learning component 112 can employ deep learning and feature recognition for distress or failure level  (metric from the subset of images) identification (par. [0032]; [0034]). 
As to claim 14, Pathak further discloses, wherein the operations further include training a neural network or a deep learning system based on the dataset (par. [0032]; [0047]).
 As to claim 15, Pathak further discloses, wherein the operations further include providing another dataset based on a result of the training, the other dataset being representative of a predictive performance of the component [system 100 can generates one or more patterns and/or can map information known about the type of part defect (another dataset), the location of defect and the digital grid to the information known about other types of part defect, locations of defect and digital grids. The predictive analytics of system 100 can determine that, if information of the type of part defect, the location of defect and the digital grid is similar to one or more other types of part defect, locations of defect and digital grids, the models of the similar types of part defect, locations of defect and digital grids can be utilized to facilitate automatically classifying the type of part defect (other dataset representative of  a predictive performance of the component), determining the location of defect and learning the digital grid (par. [0026]; [0027])].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pathak et al. (US 2019/0294883) as applied to claims 1, 16 above, and further in view of Lim et al. (US 2014/0185912).
As to claim 2, Pathak does not disclose, wherein the operations further include fetching a CAD model of the component and rendering a specified image from the subset of images onto the CAD model.
Lim discloses an inspection system that automatically overlay a provided reference image of a physical asset (e.g., the present image) over a three-dimensional model (par. [0021]). ] As used herein, the term "engineering model" and related terms, e.g., "engineering model data," refers to any three-dimensional graphical model that substantially represents a physical asset. Such engineering models may include, without limitation, computer-aided drawings (CAD), computer-aided industrial design, photo realistic renderings, and any other model that substantially represents a physical asset and can be used to depict a typical physical asset in three dimensions. Also, as used herein, engineering models are used to describe the expected normal, three-dimensional design of the physical asset (par. [0024]). The system automatically overlay present images 115 on engineering model data 145 (par. [0047]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Lim to modify the system of Pathak by fetching a CAD model of the component and rendering a specified image from the subset of images onto the CAD model in order to facilitate efficient and effective identification of the component corresponding to visual data sent from the optical device (par. [0004]). 
As to claim 17 refer to claim 2 rejection.
As to claim 3, Lim further discloses wherein the operations further include fetching the CAD model from a database communicatively coupled to the system [.The storage device (database) includes at least one historic image of the physical asset and at least one engineering model (CAD) substantially representing the physical asset. The computing device is configured to receive, from a present image source, at least one present image of the physical asset captured by the visual inspection device. Also, the computing device is configured to identify at least one matching historic image corresponding to the at least one present image. Further, the computing device is configured to identify (fetching) at least one matching engineering mode (CAD)l corresponding to the at least one present image (par. [0005]).
As to claim 18 refer to claim 3 rejection.
As to claim 4, Pathak further discloses, wherein the operations further include identifying one or more regions of the specified image representative of the defect [identifying defect locations (regions) (par. [0032]).
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or fairly suggest “wherein the summarized information includes a Hamming norm” recited in claim 12 in combination with other features of the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413. The examiner can normally be reached flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR A AHMED/              Primary Examiner, Art Unit 2665